      Case 2:20-cv-02389-SSV-JVM Document 77 Filed 11/23/20 Page 1 of 20




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    CALLEN J. CORTEZ                                          CIVIL ACTION

    VERSUS                                                      NO. 20-2389

    LAMORAK INSURANCE CO., ET AL.                          SECTION “R” (4)



                          ORDER AND REASONS


       Plaintiff, Callen Cortez, moves to remand this matter to state court. 1

Defendants,     Huntington     Ingalls   Incorporated,   Lamorak    Insurance

Company, and Albert L. Bossier, Jr. (collectively, “Avondale”) oppose the

motion. 2 For the following reasons, the Court denies plaintiff’s motion to

remand.



I.     BACKGROUND

       This case arises from alleged exposure to asbestos. Plaintiff Callen

Cortez worked at Avondale Shipyards from 1969 to 1974. 3 During his time

at Avondale, plaintiff alleges that he was exposed to asbestos in the course of

his work and while riding to and from work with other Avondale employees


1      See R. Doc. 15.
2      See R. Doc. 29.
3      See R. Doc. 1-1 at 5 ¶ 8.
    Case 2:20-cv-02389-SSV-JVM Document 77 Filed 11/23/20 Page 2 of 20




on a labor bus.4 Plaintiff contends that other Avondale employees on the bus

wore clothing and carried items contaminated with asbestos. 5 On June 2,

2020, Cortez was diagnosed with malignant mesothelioma. 6

     On July 1, 2020, Cortez filed a complaint in the Civil District Court for

the Parish of Orleans suing, among others, Huntington Ingalls, Inc., the

successor corporation to Avondale. 7 Plaintiff alleges that his exposure to

asbestos while at Avondale caused his mesothelioma. 8 Cortez’s state-court

petition asserts failure-to-warn and other negligence claims against

Avondale.9 Avondale was served with Cortez’s state-court petition on July 8,

2020, and on July 28, 2020. 10

     On August 11 and 12, 2020, the defendants deposed Cortez. 11 Cortez

testified that he worked primarily at Avondale’s Westwego Yard 12 and that

he traveled to and from work on a co-worker’s labor bus every day. 13 Cortez




4    See id.
5    See id.
6    See id. at 10 ¶ 17.
7    See id. at 3 ¶ 3.
8    See id. at 5 ¶ 8.
9    See id. at 6-7 ¶ 10.
10   See R. Doc. 15-25 at 1-2 (Service of Huntington Ingalls Incorporated
and Lamorak Insurance Company on July 8, 2020); See id. at 3 (Service of
Albert Bossier, Jr., on July 28, 2020).
11   See R. Doc. 1-2.
12   See id. at 25 (Cortez Deposition at 109:9).
13   See id. at 736 (Cortez Deposition at 820:18, 23).
                                      2
     Case 2:20-cv-02389-SSV-JVM Document 77 Filed 11/23/20 Page 3 of 20




noted that all of the employees on the labor bus were Avondale employees.14

One of those employees, Cortez testified, was a man who went by the name

“Black Reulet.”15   Avondale submits an obituary suggesting that “Black

Reulet” is Pierre Helton Reulet. 16 Avondale also submits Pierre Helton

Reulet’s injury report, which indicates that Reulet worked as a shipfitter on

three U.S. Coast Guard Cutters built at the Westwego Yard in 1970 and 1971.17

Avondale asserts that the U.S. Government required Avondale to install

asbestos on all three of those Coast Guard vessels.18

      On August 31, 2020, Avondale removed this matter to federal court

under the Federal Officer Removal Statute, 28 U.S.C. § 1442. 19 In its notice

of removal, Avondale argues that removal is timely, 20 and that Cortez was

exposed to asbestos as a result of the Avondale’s contracts to build vessels on

behalf of the United States. 21 As a result, Avondale asserts that it is entitled




14   See id. at 737 (Cortez Deposition at 821:4).
15   See id. at 700 (Cortez Deposition at 784:19).
16   See R. Doc. 1-3 at 4 (Obituary referring to Pierre Helton Reulet as
“Black”).
17   See R. Doc. 29-1 at 15-16, 22-25, 27, 38 (Reulet Accident Reports).
Defendants represent that in Reulet’s reports, Westwego is abbreviated to
“Wego” or “WW,” and the Coast Guard Cutters are noted as “C.G. Cutter,”
“USCGC,” “CGC,” and “CC.” See R. Doc. 29 at 4 n.26.
18   See R. Doc. 29 at 5.
19   See R. Doc. 1.
20   See id. at 6 ¶ 8.
21   See id. at 6 ¶ 7.
                                     3
      Case 2:20-cv-02389-SSV-JVM Document 77 Filed 11/23/20 Page 4 of 20




to litigate plaintiff’s claims in federal court. Plaintiff now moves to remand

this matter to state court. 22



II.    LEGAL STANDARD

       The Federal Officer Removal Statute authorizes removal of a suit by

the “United States or any agency thereof or any officer (or any person acting

under that officer) of the United States or any agency thereof, in an official

or individual capacity, for or relating to any act under color of such

office . . . .” 28 U.S.C. § 1442(a)(1). The party asserting jurisdiction under

this statute bears the burden of establishing that federal jurisdiction exists.

Winters v. Diamond Shamrock Chem. Co., 149 F.3d 387, 397 (5th Cir. 1998).

       The purpose of the statute is to protect the lawful activities of the

federal government from undue state interference.         See Willingham v.

Morgan, 395 U.S. 402, 405-06 (1969). Because the federal government “can

act only through its officers and agents,” it has a strong interest in ensuring

that the states do not hinder those officers in the execution of their duties.

Id. at 406-07. The Federal Officer Removal Statute “authorizes removal of

the entire case even though only one of its controversies might involve a




22     See R. Doc. 15.
                                      4
     Case 2:20-cv-02389-SSV-JVM Document 77 Filed 11/23/20 Page 5 of 20




federal officer or agency.” IMFC Prof. Servs. of Fla. v. Latin Am. Home

Health, Inc., 676 F.2d 152, 158 (5th Cir. 1982).

      Because of its broad language and unique purpose, the Federal Officer

Removal Statute is construed more liberally than the general removal

provision. Unlike the general removal statute, which must be “strictly

construed in favor of remand,” Manguno v. Prudential Prop. & Cas. Ins., 276

F.3d 720, 723 (5th Cir. 2002), the Federal Officer Removal Statute “must be

liberally construed.” Watson v. Phillip Morris Cos., 551 U.S. 142, 147 (2007)

(collecting cases). This right to removal “is absolute for conduct performed

under color of federal office, and [the U.S. Supreme Court] has insisted that

the policy favoring removal ‘should not be frustrated by a narrow, grudging

interpretation of § 1442(a)(1).’” Arizona v. Manypenny, 451 U.S. 232, 242

(1981) (citing Willingham, 393 U.S. at 407). Additionally, removal under

§ 1442(a)(1) does not require the consent of codefendants. See Humphries

v. Elliott Co., 760 F.3d 414, 417 (5th Cir. 2014).



III. DISCUSSION

      A.    Timeliness

      Avondale’s removal was timely. Under the Federal Officer Removal

Statute, a defendant generally has thirty days from service to remove a


                                       5
     Case 2:20-cv-02389-SSV-JVM Document 77 Filed 11/23/20 Page 6 of 20




matter to federal court. See 28 U.S.C. § 1446(b)(1) (“The notice of removal

of a civil action or proceeding shall be filed within 30 days by the defendant,

through service or otherwise, a copy of the initial pleading setting forth the

claim for relief upon which such action or proceeding is based . . . .”). But

the statute creates an exception when a case “by the initial pleading is not

removable.” See 28 U.S.C. § 1446(b)(3). In those cases, “a notice of removal

may be filed within 30 days after receipt by the defendant, through service

or otherwise, of a copy of an amended pleading, motion, order or other paper

from which it may be ascertained that the case is one which is or has become

removable.” Id. Put another way, a defendant may remove to federal court

thirty days after the “receipt” of an “order or other paper” that indicates, for

the first time, that the matter is removable.

      Here, Avondale was served with the state-court petition on July 8,

2020,23 and July 28, 2020.24 Avondale therefore had thirty days, or until

August 27, 2020, to remove this matter under 28 U.S.C. § 1446(b)(1); see 28

U.S.C. § 1446(b)(2)(B) (providing that each defendant has “30 days after

receipt by or service on that defendant of the initial pleading or summons . .

. to file the notice of removal”). Avondale did not remove the case until


23  See R. Doc. 15-25 at 1-2 (Service of Huntington Ingalls, Inc., and
Lamorak Insurance Company).
24  See id. at 3 (Service of Albert Bossier, Jr.).
                                      6
     Case 2:20-cv-02389-SSV-JVM Document 77 Filed 11/23/20 Page 7 of 20




August 31, 2020.25 The Court must therefore determine whether there exists

an “order or other paper” that started the removal clock on or after August 1,

2020—thirty days before Avondale removed this matter.

      The Court finds that Avondale’s receipt of Cortez’s deposition

transcript on August 12, 2020, rendered removal timely. The Fifth Circuit’s

decision in Morgan v. Huntington Ingalls, Inc. is instructive. 879 F.3d 602

(2018). In Morgan, the Fifth Circuit considered whether a plaintiff’s action

against his former employers involving asbestos exposure was properly

removed to federal court. The Fifth Circuit noted that the plaintiff’s state-

court petition did “not identify any vessels on which [plaintiff] worked” or

other details that made the case removable under the Federal Officer

Removal Statute. Id. at 605. But the Fifth Circuit found that the removal

clock started when the defendants received a deposition transcript that

indicated that the plaintiff had worked on the USS Huntsville—a vessel that

the defendants constructed under contract for the U.S. Navy. Id. at 605 n.3.

      As was the case in Morgan, Cortez’s deposition provided Avondale

with information for the first time suggesting that this matter was removable

under the Federal Officer Removal Statute. It was only after Avondale

deposed Cortez that it learned that Cortez worked at Avondale’s Westwego


25    See R. Doc. 1.
                                      7
     Case 2:20-cv-02389-SSV-JVM Document 77 Filed 11/23/20 Page 8 of 20




Yard 26 and that he rode to and from work with Reulet on the labor bus. 27 At

that point, Avondale was able to learn that Reulet, and potentially other

employees on the bus, worked on the three U.S. Coast Guard Cutters at the

Westwego Yard. 28 Cortez also testified that he and Reulet were exposed to

“the same products” while at Avondale. 29 Because this information was not

apparent on the face of Cortez’s state-court pleading, and because this

information renders this matter removable as discussed below, the Court

finds that Avondale’s receipt of Cortez’s deposition transcript was an “order

or other paper” that started the removal clock on August 12, 2020. 28 U.S.C.

§ 1446(b)(3); see also Morgan, 879 F.3d at 612 (holding that thirty-day

removal clock began ticking upon receipt of deposition transcript providing

details about plaintiff’s exposure to asbestos).

      B.    Federal Officer Removal

      To remove an action under the Federal Officer Removal Statute, a

defendant must show: (1) it has asserted a colorable federal defense; (2) it is

a “person” within the meaning of the statute; (3) it has acted pursuant to a

federal officer’s directions; and (4) the charged conduct is connected or




26    See R. D0c 1-2 at 25 (Cortez Deposition at 109:9).
27    See id. at 700 (Cortez Deposition at 784:19)
28    See R. Doc. 29-1 at 15-16, 22-25, 27, 38 (Reulet Accident Reports).
29    See id. at 701, 702 (Cortez Deposition at 785:22, 786:9, 24-25)
                                      8
    Case 2:20-cv-02389-SSV-JVM Document 77 Filed 11/23/20 Page 9 of 20




associated with an act pursuant to a federal officer’s directions. Latiolais v.

Huntington Ingalls, Inc., 951 F.3d 286, 296 (5th Cir. 2020). The Court

discusses each of these requirements in turn.

            1.    Avondale Asserts a Colorable Federal Defense

      With respect to the first factor, the Avondale has asserted a “colorable

federal defense.” Latiolais, 951 F.3d at 296. “To be ‘colorable,’ the asserted

defense need not be ‘clearly sustainable.’” Id. Rather, “an asserted federal

defense is colorable unless it is ‘immaterial and made solely for the purpose

of obtaining jurisdiction’ or ‘wholly insubstantial and frivolous.’” Id. at 297

(quoting Zeringue v. Crane Co., 846 F.3d 785, 790 (5th Cir. 2017)).

“Certainly, if a defense is plausible, it is colorable.” Id. When a federal

defense requires a defendant to satisfy several factors, the defendant must

make a colorable showing as to each factor. See id. at 297-98.

      Avondale asserts a colorable defense under Boyle v. United Techs.

Corp., 487 U.S. 500 (1988).        The Boyle defense “extends to federal

contractors an immunity enjoyed by the federal government in the

performance of discretionary actions.” Latiolais, 951 F.3d at 297 (citing

Zeringue, 846 F.3d at 790). The Boyle defense requires that: “(1) the United

States approved reasonably precise specifications; (2) the equipment

conformed to those specifications; and (3) the [contractor] warned the


                                      9
     Case 2:20-cv-02389-SSV-JVM Document 77 Filed 11/23/20 Page 10 of 20




United States about the dangers in the use of the equipment that were known

to the [contractor] but not to the United States.” Boyle, 487 U.S. at 512.

Avondale has made a colorable showing on all three of the Boyle conditions.

      First, Avondale submits evidence suggesting that the United States

approved “reasonably precise specifications.” All that is required here is a

showing that the “government supplied the relevant specifications.”

Winters, 149 F.3d at 400 (citing Smith v. Xerox Corp., 866 F.2d 135, 138 (5th

Cir. 1989)). Avondale submits an affidavit from Christopher Herfel, a marine

engineer and naval historian.30     Hefel’s affidavit asserts that Avondale

constructed the U.S. Coast Guard Cutters under contract with the United

States while Cortez worked at Avondale.31 Herfel avers that those contracts

specified the materials that Avondale was required to use in constructing

various parts of the Cutters. For example, Herfel contends that the contracts

mandated that Avondale use “Johns-Manville Marinite 36,” a material

containing approximately 40% amosite asbestos, to construct joiner linings

in living spaces.32 He also attests that failure to use the specified materials

could result in Avondale’s being held in default.33 In Latiolais, the Fifth




30    See R. Doc. 29-2 (Affidavit of Christopher Herfel).
31    See id. at 4-5 ¶¶ 14-15.
32    See id. at 5-6 ¶ 16.
33    See id. at 8 ¶ 26.
                                      10
     Case 2:20-cv-02389-SSV-JVM Document 77 Filed 11/23/20 Page 11 of 20




Circuit observed that affidavits such as Herfel’s satisfy the first Boyle factor.

951 F.3d at 297 (writing that “Avondale submitted one affidavit and

deposition testimony alleging that the Navy required installation of asbestos”

and that those documents made “colorable that the government approved

reasonably precise specifications about the installation of asbestos”).34

Accordingly, the Court finds that Avondale has made a “colorable” showing

that the Government approved reasonably precise specifications.

      Second, Avondale has made a colorable showing that it complied with

the United States’s instructions. As to this requirement, Herfel’s affidavit

indicates that the U.S. government regularly inspected Avondale’s work to

ensure compliance with the contracts. 35 Avondale also includes an affidavit

from a fact witness, Edward Blanchard, who worked as a supervisor and

became Vice President of Production at Avondale.36 Blanchard avers that

the federal government regularly inspected Avondale’s work to ensure that


34    Cortez objects to the use of Herfel’s affidavit on the grounds that
Herfel’s testimony is “nothing but a conclusion unsupported by record facts.”
See R. Doc. 48 at 5. The Court overrules the objection. Herfel’s fourteen-
page affidavit draws upon his academic and professional background, as well
as his research into records pertaining to Avondale Shipyards. R. Doc. 29-2
at 4 ¶ 13. The Fifth Circuit has relied on similar evidence to discern the
content of government contracts at the removal stage. Latiolais, 951 F.3d at
297 (relying on an affidavit and deposition to determine the content of
Avondale’s contract with the U.S. Navy).
35    See id. at ¶ 17.
36    See R. Doc. 29-8 at 1 ¶ 1 (Affidavit of Edward Blanchard).
                                       11
     Case 2:20-cv-02389-SSV-JVM Document 77 Filed 11/23/20 Page 12 of 20




the vessels were made to the U.S. Government’s specifications.37 Blanchard

indicated that the federal government required compliance with the

“smallest details,” including “the temperature and humidity at which

welding rods were stored.”38 This evidence is sufficient to make a colorable

showing that Avondale complied with the federal government’s instructions.

See Savoie v. Pennsylvania General Ins., No. 15-1220, 2017 WL 2391264, at

*7 (E.D. La. June 2, 2017) (holding that Avondale made a colorable showing

as to compliance because “[t]he affidavits submitted by [Avondale] clearly

state that . . . the government required the use of asbestos-containing

materials, the federal government provided oversight, and Avondale would

have breached these contracts if it failed to use the asbestos-containing

materials”).

      As to the third and final element of the Boyle analysis, “it is colorable

that Avondale did not omit warning the government about any dangers about

which the government did not know.” Latiolais, 951 F.3d at 298. Here,

Herfel’s affidavit reasons that the U.S. Government began studying the

health effects of asbestos dust on shipyard workers during World War II, 39

and that as a result of those studies and subsequent ones “the United States


37    See id. at 2 ¶ 5.
38    See id. at 4-5 ¶ 12.
39    See R. Doc. 29-2 at 12 ¶¶ 43-44 (Affidavit of Christopher Herfel).
                                      12
     Case 2:20-cv-02389-SSV-JVM Document 77 Filed 11/23/20 Page 13 of 20




Government as a whole . . . developed and acquired state-of-the-art

knowledge concerning potential risks or hazards relating to . . . asbestos.”40

In light of the many studies commissioned by the U.S. Government, Herfel

concludes that “[i]t is inconceivable that contract shipyards, such as

Avondale, would have had the same level of sophisticated knowledge as the

U.S. Navy or the U.S. Coast Guard concerning potential asbestos hazards.”41

The Court finds that Avondale has made a colorable showing as to the

warning requirement. See Latiolais, 951 F.3d at 298 (“Avondale’s evidence

tends to support that the federal government knew more than Avondale

knew about asbestos-related hazards and related safety measures.”). Having

established that Avondale has asserted a colorable federal defense under

Boyle, the Court proceeds to the remaining factors of the Federal Officer

Removal Statute.

            2.     Avondale Satisfies the “Person” Requirement

      In addition to asserting a colorable federal defense, a defendant must

show that it is “person” to avail itself of the Federal Officer Removal Statute.

“[T]he Supreme Court has long recognized that the removal statute also

applies to . . . corporate entities ‘who lawfully assist the federal officer in the




40    See id. at 13 ¶ 45.
41    Id.
                                        13
    Case 2:20-cv-02389-SSV-JVM Document 77 Filed 11/23/20 Page 14 of 20




performance of his official duty’” See Savoie v. Huntington Ingalls, Inc., 817

F.3d 457, 461 (5th Cir. 2016) (quoting Watson, 551 U.S. at 151), overruled on

other grounds by Latiolais, 951 F.3d at 291. Indeed, the Fifth Circuit has

held on multiple occasions that the Avondale parties in this case are

“persons” within the meaning of the Federal Officer Removal Statute. See,

e.g., Latiolais, 951 F.3d at 291 (holding that Avondale is a person within the

meaning of the statute); Savoie, 817 F.3d at 462 (holding that Huntington

Ingalls, Inc., the successor corporation to Avondale, and its executive

officers, constitute “persons” within the meaning of the statute). The Court

finds that Avondale is a “person” within the meaning of the Federal Officer

Removal Statute.

            3.     Avondale Acted Pursuant to a Federal Officer’s Directions

      As to the third factor, the Court finds that Avondale acted “pursuant to

a federal officer’s directions.” Latiolais, 951 F.3d at 296. This component

requires the defendant to show that it was “acting under” an officer of the

United States. Zeringue v. 846 F.3d at 792. The U.S. Supreme Court has

made clear that “[t]he words ‘acting under’ are broad.” Watson, 551 U.S. at

147 (quoting Colorado v. Symes, 286 U.S. 510, 517 (1932)). The “acting

under” relationship “‘typically involves ‘subjection, guidance or control,’”

Zeringue v. 846 F.3d at 792 (quoting Watson, 551 U.S. at 151), “but, at a


                                     14
      Case 2:20-cv-02389-SSV-JVM Document 77 Filed 11/23/20 Page 15 of 20




minimum, it ‘must involve an effort to assist, or to help carry out, the duties

or tasks of the federal superior.’” Id. (quoting Watson, 551 U.S. at 152). The

Fifth Circuit has held that a corporate entity that builds ships on behalf of

the United States satisfies this requirement.        Id. (“[The contractor’s]

provision of parts in an effort to assist the Navy’s construction of vessels

satisfies the ‘acting under’ requirement.”). Here, Avondale acted under color

of a federal officer by constructing the three Cutters for the U.S. Coast Guard.

Id.

       Cortez argues that his exposure to asbestos, in and of itself, indicates

that Avondale could not have acted pursuant to a federal officer’s directions.

In support of this argument, Cortez first states that the U.S. Coast Guard no

longer mandated the use of asbestos during the time period that Cortez was

an Avondale employee. 42 But Cortez does not submit evidence to support

this proposition. Instead, Cortez points to a U.S. Coast Guard “equipment

list,” which enumerates both asbestos-containing and non-asbestos-

containing materials for use aboard Coast Guard vessels.43 This evidence

does not suggest that the U.S. Coast Guard no longer mandated the use of

asbestos on its vessels, and it does not speak to the content of the contracts




42     See R. Doc. 15-1 at 11.
43     See R. Doc. 15-23 at 8 (Coast Guard Equipment List at 47).
                                      15
     Case 2:20-cv-02389-SSV-JVM Document 77 Filed 11/23/20 Page 16 of 20




between Avondale and the U.S. Coast Guard. To the extent the parties

dispute whether the Coast Guard required the use of asbestos on the three

Cutters at the Westwego Yard, the Court resolves the dispute in Avondale’s

favor at this stage. See Louisiana v. Sparks, 978 F.2d 226, 232 (5th Cir.

1992); see also Joseph v. Fluor Corp., 513 F. Supp. 2d 664, 671 (E.D. La.

2007) (“[T]he Court must interpret the [Federal Officer Removal] statute

liberally, resolving any factual disputes in favor of federal jurisdiction.”)

      Next, Cortez asserts that Avondale failed to comply with a federal

officer’s directions because Avondale violated the Occupational Safety and

Health Act (OSHA) of 1970, 29 U.S.C. § 651, et seq, 44 and the Walsh-Healey

Public Contracts Act, 41 U.S.C. § 6501, et seq. 45 Those statutes, plaintiff

contends, required Avondale to mitigate workers’ exposure to asbestos. 46

Here too, Avondale has submitted evidence suggesting that it complied with

federal law during the years of Cortez’s employment. For example, Herfel’s

affidavit indicates that Avondale and the U.S. Government incorporated the

requirements of the Walsh-Healey Act and OSHA into their contracts, 47 and

that U.S. Coast Guard Resident Inspectors continually inspected Avondale to




44    See id. at 12.
45    See id. at 16.
46    See id. at 17-18.
47    See id. at 12 ¶ 42.
                                       16
     Case 2:20-cv-02389-SSV-JVM Document 77 Filed 11/23/20 Page 17 of 20




ensure full compliance.48     Blanchard’s affidavit likewise indicates that

“[f]ederal [i]nspectors would continuously inspect the vessel[s] to ensure

that the work . . . met the federal government’s regulatory and contractual

criteria.”49 Blanchard specifically notes that “the United States Coast Guard

had safety and occupational health inspectors at Avondale that conducted

frequent ‘walk-throughs’ throughout the shipyard facility.”50 Again, the

Court resolves any conflict on this issue in Avondale’s favor at this juncture.

See Louisiana, 978 F.2d at 232. Accordingly, the Court finds that Avondale

acted “pursuant to a federal officer’s directions” in constructing the three

U.S. Coast Guard Cutters at the Westwego Yard.

            4.    The “Connected or Associated With” Requirement

      As to the final requirement, the Avondale has submitted sufficient

evidence to show that “the charged conduct is connected or associated with

an act pursuant to a federal officer’s directions.” Latiolais, 951 F.3d at 296.

In Latiolais, the Fifth Circuit observed that Congress had “broadened federal

officer removal to actions, not just causally connected, but alternatively

connected or associated, with acts under color of federal office.” Id. at 292

(emphases in original). It noted that “‘[the ordinary meaning of the[] words


48    See id. at ¶ 17.
49    See R. Doc. 29-8 at 2 ¶ 5 (Affidavit of Edward Blanchard).
50    See id. at 4 ¶ 4.
                                      17
    Case 2:20-cv-02389-SSV-JVM Document 77 Filed 11/23/20 Page 18 of 20




[‘relating to’] is a broad one—‘to stand in some relation; to have bearing or

concern; to pertain; refer; to bring into association with or connection with.’”

Id. at 292 (quoting Morales v. Trans World Airlines, Inc., 503 U.S. 374, 383

(1992)). The Fifth Circuit stated that the “connected or associated with”

standard is met when, as here, a plaintiff alleges failure-to-warn or other

negligence claims having to do with the installation of asbestos. Id. at 296

(noting that plaintiff “alleges that Avondale failed to warn him of the dangers

of asbestos and failed to take measures to prevent exposure” and that those

allegations were “connected with the installation of asbestos during the

refurbishment of the USS Tappahannock”).

      In the wake of Latiolais, another district court reasoned that a mail

dispatcher’s claims against Avondale satisfied the “connected or associated

with” requirement, even though the mail dispatcher did not set foot on any

U.S. vessels at Avondale. See Bourgeois v. Huntington Ingalls, Inc., No. 20-

1002, 2020 WL 2488026, at *6 (E.D. La. May 14, 2020). The Bourgeois

court noted that the plaintiff mail dispatcher traveled around the Avondale

shipyard while Avondale was constructing several ships for the U.S.

Government. Id. The court noted that the plaintiff was “likely exposed to

asbestos used under the direction of a federal officer.” Id.




                                      18
     Case 2:20-cv-02389-SSV-JVM Document 77 Filed 11/23/20 Page 19 of 20




      Here, Avondale submits sufficient evidence that Cortez’s allegations

are “connected or associated with” Avondale’s shipbuilding on behalf of the

U.S. Government.     The evidence indicates that, at the time of Cortez’s

employment, Avondale was building three U.S. Coast Guard Cutters at the

Westwego Yard. 51    There is also evidence that the federal government

required Avondale to construct those vessels using materials that contained

asbestos. 52 Moreover, Avondale’s evidence suggests that Cortez rode to and

from work every day with other Avondale employees who worked at the

Westwego Yard53 and that at least one of those individuals, “Black” Reulet,

worked on those U.S. Coast Guard Cutters.54 Plaintiff alleges that he was

exposed to asbestos while on the bus.55 Considering all of the evidence, and

keeping in mind that the Federal Officer Removal Statute must be liberally

construed, the Court finds that it must deny Cortez’s motion to remand.




51    See R. Doc. 29-1 at 15-16, 22-25, 27, 38 (Reulet Accident Reports); R.
Doc. 29-2 at 4-5 ¶¶ 14-15 (Affidavit of Christopher Herfel).
52    See R. Doc. 29-2 at 5-6 ¶ 16 (Affidavit of Christopher Herfel).
53    See R. D0c 1-2 at 25 (Cortez Deposition at 109:9).
54    See R. Doc. 29-1 at 15-16, 22-25, 27, 38 (Reulet Accident Reports);
See R. Doc. 1-2 at 700 (Cortez Deposition at 784:19).
55    See R. Doc. 1-1 at 5 ¶ 8.
                                      19
      Case 2:20-cv-02389-SSV-JVM Document 77 Filed 11/23/20 Page 20 of 20




IV.    CONCLUSION

       For the foregoing reasons, Cortez’s motion to remand is DENIED.




        New Orleans, Louisiana, this _____
                                      23rd day of November, 2020.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




                                      20
